i          i         i                                                                                i        i        i




                                      MEMORANDUM OPINION

                                               No. 04-09-00044-CV

                                         IN THE INTEREST OF U.W.

                       From the 225th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-PA-02529
                          Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 3, 2009

AFFIRMED

           This is an accelerated appeal from an order terminating R.W.’s parental rights.1 The trial

court found R.W. to be indigent but concluded that his appellate points were frivolous. See TEX .

FAM . CODE ANN . § 263.405(d) (Vernon 2008). R.W.’s court-appointed appellate attorney has also

concluded that his appellate points are frivolous. Counsel has filed a motion to withdraw and a brief

in support of that motion, stating that, in his professional opinion, the appeal is frivolous. Counsel’s

brief and motion meet the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting




           … To protect the privacy of the parties in this case, we identify the children by their initials and the parents
           1

by their first names only. See T EX . F AM .C O D E A N N . § 109.002(d) (Vernon 2008).
                                                                                    04-09-00044-CV

a professional evaluation of the record demonstrating why there are no arguable grounds for relief.

See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003,

no pet.) (applying Anders procedure in appeal from order terminating parental rights). Counsel sent

a copy of the brief to R.W. and advised him of his right to examine the record and to file a pro se

brief. R.W., however, did not file a pro se brief. After reviewing the record, we agree that R.W.’s

appeal is frivolous and without merit. Therefore, we affirm the trial court’s judgment terminating

R.W.’s parental rights and grant counsel’s motion to withdraw.



                                                      Karen Angelini, Justice




                                                -2-